DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 and 16-20 in the reply filed on 11/8/2021 is acknowledged.  The traversal is on the ground(s) that the examples of Brunton et al. do not comprise a white cement or a white pigment.  This is not found persuasive because patents are relevant prior art for all that they contain and not just the preferred embodiments.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). See MPEP 2123.  .
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/2022.

Claim Objections
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, 9, 11, 12, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunton et al. (2005/0284339) in view of Jesus De Sequeira Serra Nunes (2015/0274593), Hiroki et al. (2002/0160174), Plunguin et al. (4,036,839), and Tanaka et al. (2009/0311505).
Regarding claims 1 and 5:  Brunton et al. teach a product comprising Portland cement and synthetic fibers that are pigmented with red iron oxide and carbon black [Example 1].  During the mixing of the components at least some of the fibers will be 
While there are only two options, gray or white, Brunton et al. fail to specify white Portland cement.
However, Jesus De Sequeira Serra Nunes teaches an analogous product for roofing materials [0023] that white or gray Portland cement may be used [0032].  Hiroki et al. teach that in an analogous product for roofing that white or gray cement can be used interchangeably [0019, 0022].  Plunguian et al. teach that in an analogous product for roofing that white or gray Portland cement can be used interchangeably (column 1).  Tanaka et al. teach that gray and white cement may be used interchangeably in an analogous composition [0045], and that the white cement provides a lighter color that enhances a reflection factor and prevents a rise in temperature from occurring [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use white Portland cement as taught by Jesus De Sequeira Serra Nunes, Hiroki et al, Plunguian et al., and Tanaka et al. as the Portland cement in Brunton et al. depending upon the desired color and reflection properties.  It is a simple substitution of one known element for another to obtain predictable results.  
Regarding claim 2:  Brunton et al. teach polypropylene fibers [Example 1].  
Regarding claims 4 and 19:  Brunton et al. teach polymeric fibers with a length of 2 mm [0032].  It would have been obvious to use polypropylene fibers [0012] as the polymeric short fibers in Brunton et al.  
Regarding claims 6-8:  Brunton et al. fail to teach a white pigment.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add titanium dioxide as taught by Plunguian et al. to the composition of Brunton et al. to lighten the color of the cement product.  It would have been obvious to optimize the amount of titanium dioxide added for the desired color.  It is a result effective variable.  
Regarding claim 9:  Brunton et al. teach about 5% calcium carbonate [Example 1].
Regarding claim 10:  Brunton et al. teach a coating of any desired color [0067].  It would have been obvious to select a clear coating.  
Regarding claims 11-12:  Brunton et al. teach a coating of any desired color [0067].  Plunguian et al. teach that titanium dioxide is a white pigment for roofing products (column 2, lines 32-34).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use titanium dioxide as a white pigment as taught by Plunguian et al. in the coating of Brunton et al. to provide a white coating.  It would have been obvious to optimize the amount of titanium dioxide added for the desired color.  It is a result effective variable.  






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763